 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUBEN DARIO GARCIA, JR.,                             Case No.: 14-CV-1525 JLS (RBM)
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13   v.                                                   MOTION FOR
                                                          RECONSIDERATION OF DENIAL
14   SLEELEY, et al.,
                                                          FOR EXTENSION OF TIME TO
15                                   Defendants.          FILE SECOND AMENDED
                                                          COMPLAINT
16
17                                                        (ECF No. 162)
18
19           Presently before the Court is Plaintiff’s Motion for Reconsideration of the Court’s
20   Denial for Extension of Time to File a Second Amended Complaint (“Mot.,” ECF No.
21   162).    Also before the Court are Defendant Pamela Velardi’s (ECF No. 164) and
22   Defendants A. Canlas, R. Walker, A. Denbela, P. Newton, and K. Seeley’s (erroneously
23   sued as “Sleeley”) (ECF No. 167) Oppositions to the Motion. Having considered the
24   Parties’ arguments and the law, the Court DENIES the Plaintiff’s Motion.
25                                        BACKGROUND
26           The Court incorporates by reference the factual background as laid out in the
27   Magistrate Judge Ruth Bermudez Montenegro’s underlying December 17, 2018 Order
28   Denying Plaintiffs’ Motion for Extension of Time (“Order,” ECF No. 154), as well as the

                                                      1
                                                                              14-CV-1525 JLS (RBM)
 1   January 14, 2019 Notice of Document Discrepancies (“Notice,” ECF No. 157) rejecting
 2   Plaintiff’s proposed Second Amended Complaint (“SAC”).
 3         Procedurally, on December 17, 2018, Judge Montenegro ruled that, “[a]fter
 4   balancing the equities, the Court does not find that good cause exists to grant Plaintiff’s
 5   Motion for Extension of Time.” Order at 7. Judge Montenegro based her decision on the
 6   failure of the Plaintiff to “FILE his Second Amended complaint within thirty (30) days of
 7   the electronic docketing of this order,” as ordered by this Court on October 22, 2018. ECF
 8   No. 136 (emphasis in original). Under the more rigorous standard for Motions for
 9   Extension of Time requested after the expiration of the filing period, Judge Montenegro
10   found Plaintiff’s rationale unpersuasive and dismissed the motion with prejudice. See
11   Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010).
12         Despite Judge Montenegro’s Order, Plaintiff attempted to file his proposed SAC on
13   January 7, 2019. See ECF No. 157-1. Judge Montenegro rejected the document on
14   discrepancy, noting that “the same rationale . . . appl[ied], in greater force.” Notice at 1.
15         On January 22, 2019, Plaintiff filed the instant Motion requesting that this Court
16   reconsider Judge Montenegro’s Order. See generally ECF No. 162.
17                                      LEGAL STANDARD
18         Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
19   amend its judgment. In the Southern District of California, a party may apply for
20   reconsideration “[w]henever any motion or any application or petition for any order or
21   other relief has been made to any judge and has been refused in whole or in part.” Civ.
22   L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, new or
23   different facts and circumstances which previously did not exist. Id.
24         “A district court may grant a Rule 59(e) motion if it ‘is presented with newly
25   discovered evidence, committed clear error, or if there is an intervening change in the
26   controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
27   marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
28   banc)) (emphasis in original). Reconsideration is an “extraordinary remedy, to be used

                                                   2
                                                                                14-CV-1525 JLS (RBM)
 1   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters.,
 2   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant
 3   or deny a motion for reconsideration is in the “sound discretion” of the district court.
 4   Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229
 5   F.3d at 883). A party may not raise new arguments or present new evidence if it could
 6   have reasonably raised them earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St.
 7   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
 8                                           ANALYSIS
 9         Plaintiff bases his Motion on his belief that his “Reasons for Delay” merited
10   consideration by Judge Montenegro. See Mot. at 5–6. Plaintiff’s original motion to Judge
11   Montenegro, filed November 28, 2018, provided three reasons that an extension of time
12   was merited: (1) Plaintiff was incarcerated and suffering from a number of psychological
13   disorders, (2) Plaintiff has no legal training and has only a GED, and (3) Plaintiff’s housing
14   conditions limited his access to the law library and the assistance of a jailhouse lawyer.
15   See generally ECF No. 143. Judge Montenegro did consider these arguments and found
16   that they did not weigh against a finding of excusable neglect. See Order at 6–7.
17         In the instant Motion, Plaintiff now adds a new reason that his requested extension
18   was merited: “(4.) . . . between November and December 2018, there was a tuberculosis
19   outbr[eak] which caused prison administrator[]s to limit and/or suspend entirely any inmate
20   out of cell movement.” Mot. at 6. Plaintiff’s original motion, however, was filed on
21   November 29, 2018, see generally ECF No. 143, in the midst of the purported tuberculosis
22   outbreak. Nonetheless, Plaintiff’s original motion failed to state as a “Reason for Delay”
23   any ongoing tuberculosis outbreak that would have inhibited Plaintiff’s ability to meet the
24   applicable deadlines. New arguments or new evidence that could have reasonably been
25   raised earlier are not proper grounds for reconsideration. See, e.g., Marlyn Nutraceuticals,
26   Inc. v. Mucos Pharma GmbH, 571 F.3d 873, 880–81 (9th Cir. 2009) (affirming district
27   court’s denial of reconsideration where “new” evidence could have been presented to the
28   district court previously); Pierce v. Skolnik, No. 3:10-CV-0239-ECR-VPC, 2012 WL

                                                   3
                                                                                14-CV-1525 JLS (RBM)
 1   28839 (D. Nev. Jan. 5, 2012) (denying reconsideration based on declarations presenting
 2   previously available evidence). Because Plaintiff failed timely to raise the tuberculosis
 3   outbreak in his original motion to Judge Montenegro, the Court concludes that it is not a
 4   proper grounds for reconsideration for purposes of the instant Motion. As Plaintiff has
 5   failed to establish that the Magistrate Judge committed clear error in denying Plaintiff an
 6   extension of time to file his SAC or that there is new evidence or any intervening change
 7   in the controlling law, the Court DENIES reconsideration.
 8                                       CONCLUSION
 9         In light of the foregoing, the Court DENIES Plaintiff’s Motion for Reconsideration
10   (ECF No. 162).
11         IT IS SO ORDERED.
12
13   Dated: May 30, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                             14-CV-1525 JLS (RBM)
